UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

JOHN L. WAY, SR.,                           )
                                            )
                                            )
                     Plaintiff,             )
                                            )   Civil Case No. 11-1182 (RJL)
              v.                            )
                                            )
ISAAC JOHNSON, et al,                       )
                                            )
                                            )
                     Defendant.             )


                                       ORDER
                                                                           tt-
      For the reasons set forth in the Memorandum Opinion entered this 2-' day of

September 20 12, it is hereby

       ORDERED that plaintiffs Motion for Appointment of Counsel Pursuant to

18 U.S.C. 3006A [Dkt. # 13] is DENIED; it is further

       ORDERED that Defendants Warden Simon T. Wainwright and Warden Isaac

Johnson's Motion for Additional Time to File a Response to the Complaint [Dkt. # 16]

and Defendant's Motion for an Extension of Time to File a Response to Plaintiffs

Complaint [Dkt. #28] are GRANTED nunc pro tunc; it is further

       ORDERED that Warden Simon T ..Wainwright's Motion to Dismiss or in the

Alternative for Summary Judgment [Dkt. # 19] is GRANTED; it is further

       ORDERED that Defendant Isaac Johnson's Motion to Dismiss [Dkt. #21] or, in

the Alternative, for Summary Judgment [Dkt. #22] is GRANTED; it is further
       ORDERED that Defendant's Motion to Dismiss [Dkt. #29] is GRANTED; and it

is further

       ORDERED that plaintiffs complaint is DISMISSED as to all defendants.

       This is a final appealable Order. See Fed. R. App. P. 4(a).

       SO ORDERED.




                                            2